Citation Nr: 0027544	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, including post-traumatic 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied a rating in excess of 10 percent for 
the veteran's service-connected right clavicle fracture 
residuals.


REMAND

The veteran underwent a VA examination in September 1998 to 
determine the current degree of impairment from the residuals 
of his right clavicle fracture.  In the examination report, 
the VA examiner stated that an X-ray study and arthrogram of 
the veteran's right shoulder were performed at a VA medical 
center approximately one month earlier.  In the examination 
report, the examiner stated that an X-ray of the right 
shoulder disclosed evidence of an old healed fracture of the 
lateral end of the clavicle in satisfactory position and no 
evidence of arthritis of the clavicle or shoulder joint.  
Neither the report of any X-ray study undertaken in 
connection with the September 1998 VA examination nor the 
records of the X-ray study and arthrogram reportedly 
performed at a VA facility approximately one month earlier 
have been associated with the claims folder.  In addition, it 
appears from the veteran's statements that other VA 
outpatient records pertinent to his claim have not been 
associated with the claims folder.  

The Board further notes that in a December 1998 addendum, the 
physician who performed the September 1998 VA examination 
stated that his examination of the veteran disclosed no 
evidence of arthritis of the right shoulder joint, that he 
had reviewed the veteran's VA medical center chart and that 
it was his opinion that the veteran's limitation of motion of 
the right shoulder was due to "reasons" unrelated to the 
veteran's in-service injury.  His conclusion that the veteran 
has no arthritis associated with the service-connected 
disability is inconsistent with earlier evidence of record.  
The examiner did not identify the reason for or etiology of 
the limitation of motion of the veteran's right shoulder or 
otherwise explain why he had concluded that the limitation of 
motion was unrelated to the veteran's service-connected 
disability.  Finally, the Board notes that the veteran 
alleges that the September 1998 examiner reviewed the 
veteran's records and spoke to the veteran but did not 
actually examine the veteran's right shoulder.

In light of these circumstances, the Board has concluded that 
further development of the record is warranted.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
increased rating claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file, to specifically 
include records associated with the X-ray 
studies and arthrogram referenced in the 
September 1998 VA examination report. 

2.  Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise, who 
has not previously examined the veteran, 
to determine the extent of impairment 
from the veteran's residuals of a right 
clavicle fracture with post-traumatic 
arthritis.  All indicated studies, 
including X-ray studies, must be 
performed.  The physician should identify 
all current manifestations of the 
disability.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also be 
requested to identify any objective 
evidence of pain.  In reporting the 
results of range of motion testing, the 
physician should identify the specific 
excursions of motion, if any, accompanied 
by pain.  To the extent possible, the 
physician should assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether the 
service-connected disability would be 
productive of additional functional 
impairment on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the physician should so state.  
The physician should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  If the veteran is found to have 
any other disorder of the right 
shoulder/clavicle, the examiner should, 
to the extent possible, distinguish the 
manifestations of the disorder from those 
of the service-connected disability.  The 
supporting rationale for each opinion 
expressed should also be provided.  The 
claims file must be made available to and 
reviewed by the physician.

3.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

4.  The RO should then undertake any 
other indicated development and 
readjudicate the issue on appeal.  The RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's 
ability to function under the ordinary 
conditions of daily life, 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain, 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
and pain on movement of a joint, and 
38 C.F.R. § 4.59 regarding painful motion 
due to arthritis.  See DeLuca v. Brown, 8 
Vet. App. 202  (1995).  The RO should 
also consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



